Case: 16-41301      Document: 00514144796         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-41301                                 FILED
                                  Summary Calendar                        September 6, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUCIANO SOLIS-RUIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-623-1


Before REAVLEY, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       Luciano Solis-Ruiz appeals his conviction and sentence for importing five
kilograms or more of cocaine into the United States.                 21 U.S.C. §§ 952,
960(a)(1), (b)(1); 18 U.S.C. § 2. His offense involved 28 kilograms of cocaine.
The district court sentenced him at the bottom of the guideline range to 87
months of imprisonment. Solis-Ruiz challenges the denial of a mitigating role




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41301     Document: 00514144796      Page: 2   Date Filed: 09/06/2017


                                   No. 16-41301

reduction under U.S.S.G. § 3B1.2, and he raises a foreclosed challenge to the
sufficiency of the factual basis for his guilty plea.
      Whether a defendant was a minor or minimal participant is a factual
question that we review for clear error. United States v. Torres-Hernandez,
843 F.3d 203, 207 (5th Cir. 2016). A district court need not expressly weigh
each factor in deciding whether to grant a mitigating role reduction. Id. at 209.
Solis-Ruiz decided to bring his common-law wife and her 15-year old son with
him when he tried to bring the drugs into the United States. Thus, he did
participate in planning the criminal activity to some degree, and he had some
degree of discretion in performing the acts. See § 3B1.2, comment. (n.3(C)(ii),
(iv)). The district court’s finding that Solis-Ruiz was not “substantially less
culpable than the average participant in the criminal activity” was plausible
in light of the record as a whole. § 3B1.2, comment. (n.3(A)); see Torres-
Hernandez, 843 F.3d at 207.
      Solis-Ruiz argues that his factual basis was insufficient because it failed
to establish that he knew the type and quantity of drugs that he was importing.
He seeks to reduce his conviction to importation of marijuana, which carries a
five-year maximum prison sentence under § 960(b)(4). As he acknowledges,
we rejected the same argument under a nearly identical drug statute, 21
U.S.C. § 841. See United States v. Betancourt, 586 F.3d 303, 307-09 (5th Cir.
2009).
      AFFIRMED.




                                         2